        Case 2:20-cv-01324-JB-GJF Document 38 Filed 06/09/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

RAYMOND WILLIAM SCHMAL,

               Plaintiff,
vs.                                                                       No. CIV 20-1324 JB/GJF

LUNA COUNTY; LUNA COUNTY
SHERIFF’S DEPARTMENT; DEMING
ANIMAL GUARDIANS; MICHAEL
BROWN; LUIS MOLINA; SANDY
FOSTER; TAMMY MCCOY; MIKE REITZ;
FNU DOES, 1-25 and LUNA COUNTY
ANIMAL CONTROL SHELTER,

               Defendants.

MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
      PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings

and Recommended Disposition, filed May 5, 2021 (Doc. 30)(“PFRD”). The PFRD notifies the

parties of their ability to file objections within fourteen days and warned them that the failure to

file objections would waive appellate review. See PFRD at 2. The Court notes that the fourteen-

day deadline has now expired without either party filing objections. The Court: (i) adopts the

PFRD; (ii) Defendants Luna County and Luna County Sheriff’s Department are dismissed from

this suit with prejudice; and (iii) the Plaintiff may, no later than thirty days from the entry of this

order, amend his Complaint for Violation of Civil Rights; Title 42, Section 1983, filed December

7, 2020 (Doc. 1), to substitute the Board of County Commissioners for Luna County.

           LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                          RECOMMENDATIONS

       District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition.    See Fed. R. Civ. P. 72(b)(1)(“A magistrate judge must promptly conduct the
        Case 2:20-cv-01324-JB-GJF Document 38 Filed 06/09/21 Page 2 of 8




required proceedings when assigned, without the parties’ consent, to hear a pretrial matter

dispositive of a claim or defense or a prisoner petition challenging the conditions of

confinement.”). Rule 72(b)(2) governs objections: “Within 14 days after being served with a

copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.” Finally, when resolving objections to a Magistrate

Judge’s proposal, “[t]he district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject, or modify

the recommended disposition; receive further evidence; or return the matter to the magistrate

judge with instructions.” Fed. R. Civ. P. 72(b)(3). Similarly, 28 U.S.C. § 636 provides:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

 28 U.S.C. § 636(b)(1)(C).

       “The filing of objections to a magistrate’s report enables the district judge to focus

a ttention on those issues -- factual and legal -- that are at the heart of the parties’ dispute.”

United States v. One Parcel of Real Prop., With Bldgs, Appurtenances, Improvements,

and Contents, Known As: 2121 East 30th Street, Tulsa Okla., 73 F.3d 1057, 1059 (10th Cir.

1996)(“One Parcel”)(quoting Thomas v. Arn, 474 U.S. 140, 147 (1985)). As the United States

Court of Appeals for the Tenth Circuit has noted, “the filing of objections advances the interests

that underlie the Magistrate’s Act,[1] including judicial efficiency.” One Parcel, 73 F.3d at 1059

(citing Niehaus v. Kansas Bar Ass’n, 793 F.2d 1159, 1165 (10th Cir. 1986); United States v.


       1
           Congress enacted the Federal Magistrates Act, 28 U.S.C. §§ 631-39, in 1968.



                                                -2-
        Case 2:20-cv-01324-JB-GJF Document 38 Filed 06/09/21 Page 3 of 8




Walters, 638 F.2d 947, 950 (6th Cir. 1981)).

      The Tenth Circuit has held “that a party’s objections to the magistrate judge’s report and

r ecommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further advance the

policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits, ha[s]

adopted ‘a firm waiver rule’ that ‘provides that the failure to make timely objections to the

magistrate’s findings or recommendations waives appellate review of both factual and legal

questions.’” One Parcel, 73 F.3d at 1059 (citations omitted). “[O]nly an objection that is

sufficiently specific to focus the district court’s attention on the factual and legal issues that are

truly in dispute will advance the policies behind the Magistrate’s Act.” One Parcel, 73 F.3d at

1060. In addition to requiring specificity in objections, the Tenth Circuit has stated that “[i]ssues

raised for the first time in objections to the magistrate judge’s recommendation are deemed

waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996). See United States v.

Garfinkle, 261 F.3d 1030, 1030-31 (10th Cir. 2001)(“In this circuit, theories raised for the first

time in objections to the magistrate judge’s report are deemed waived.”). In an unpublished

opinion, the Tenth Circuit stated that “the district court correctly held that [a petitioner] had

waived [an] argument by failing to raise it before the magistrate.” Pevehouse v. Scibana, 229

F. App’x 795, 796 (10th Cir. 2007)(unpublished).2



       2
        Pevehouse v. Scibana is an unpublished opinion, but the Court can rely on an
unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See
10th Cir. R. 32.1(A)(“Unpublished decisions are not precedential, but may be cited for their
persuasive value.”). The United States Court of Appeals for the Tenth Circuit has stated:

           In this circuit, unpublished orders are not binding precedent, . . . and we
           have generally determined that citation to unpublished opinions is not favored.
           However, if an unpublished opinion or order and judgment has persuasive



                                                -3-
        Case 2:20-cv-01324-JB-GJF Document 38 Filed 06/09/21 Page 4 of 8




       The Tenth Circuit has also noted, “however, that ‘[t]he waiver rule as a procedural bar

need not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060

(quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)(“We join those circuits that

have declined to apply the waiver rule to a pro se litigant’s failure to object when the magistrate’s

order does not apprise the pro se litigant of the consequences of a failure to object to findings and

recommendations.”)(citations omitted). Cf. Thomas v. Arn, 474 U.S. at 154 (noting that, while

“[a]ny party that desires plenary consideration by the Article III judge of any issue need only

as . . . [a failure to object] does not preclude further review by the district judge, sua sponte or

at the request of a party, under a de novo or any other standard”). In One Parcel, the Tenth

Circuit noted that the district judge had decided sua sponte to conduct a de novo review despite

the lack of specificity in the objections, but the Tenth Circuit held that it would deem the issues

waived on appeal because it would advance the interests underlying the waiver rule. See 73 F.3d

at 1060-61 (citing cases from other Courts of Appeals where district courts elected to address

merits despite potential application of waiver rule, but Courts of Appeals opted to enforce

waiver rule).

       Where a party files timely and specific objections to the Magistrate Judge’s PFRD “on

. . . dispositive motions, the statute calls for a de novo determination, not a de novo hearing.”

United States v. Raddatz, 447 U.S. 667, 674 (1980). The Tenth Circuit has stated that a de novo

determination, pursuant to 28 U.S.C. § 636(b), “requires the district court to consider relevant




         value with respect to a material issue in a case and would assist the court in its
         disposition, we allow a citation to that decision.

 United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court finds that Pevehouse
 v. Scibana has persuasive value with respect to a material issue, and will assist the Court in
 its disposition of this Memorandum Opinion and Order


                                                -4-
          Case 2:20-cv-01324-JB-GJF Document 38 Filed 06/09/21 Page 5 of 8




evidence of record and not merely review the magistrate judge’s recommendation.” In re

Griego, 64 F.3d 580, 583-84 (10th Cir. 1995). The Supreme Court of the United States of

America has noted that, although a district court must make a de novo determination of the

objections to recommendations under 28 U . S . C . § 636(b)(1), the district court is not

precluded from relying on the Magistrate Judge’s proposed findings and recommendations.

See Raddatz, 447 U.S. at 676 (“[I]n providing for a ‘de novo determination’ rather than de novo

hearing, Congress intended to permit whatever reliance a district judge, in the exercise of

sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations.”)(quoting 28 U . S . C . § 636(b)(1)); Bratcher v. Bray-Doyle Indep. Sch.

Dist. No. 42 of Stephens Cnty., Okla., 8 F.3d 722, 724-25 (10th Cir. 1993)(holding that

the district court’s adoption of the Magistrate Judge’s “particular reasonable-hour estimates” is

consistent with a de novo determination, because “the district court ‘may accept, reject, or

modify,    in   whole   or   in   part,   the   findings   or   recommendations   made   by   the

magistrate, . . . ‘Congress intended to permit whatever reliance a district judge, in the

exercise of sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations.’”)(quoting 28 U.S.C. § 636(b)(1); United States v. Raddatz, 447 U.S. at

676)(emphasis omitted).

       Where no party objects to the Magistrate Judge’s proposed findings and recommended

disposition, the Court has, as a matter of course in the past and in the interests of justice,

reviewed the Magistrate Judge’s recommendations. In Workheiser v. City of Clovis, No. CIV

12-0485 JB/GBW, 2012 WL 6846401 (D.N.M. Dec. 28, 2012)(Browning, J.), where the plaintiff

failed to respond to the Magistrate Judge’s PFRD, although the Court determined that the

plaintiff “has waived his opportunity for the Court to conduct review of the factual and legal




                                                 -5-
        Case 2:20-cv-01324-JB-GJF Document 38 Filed 06/09/21 Page 6 of 8




findings in the [proposed findings and recommended disposition],” the Court nevertheless

conducted such a review. 2012 WL 6846401, at *3. The Court generally does not, however,

review the Magistrate Judge’s proposed findings and recommended disposition de novo, and

determine independently necessarily what it would do if the issues had come before the Court

first, but rather adopts the proposed findings and recommended         disposition    where    “[t]he

Court cannot say that the Magistrate Judge’s recommendation . . . is clearly erroneous,

arbitrary, [obviously]3 contrary to law, or an abuse of discretion.” Workheiser v. City of Clovis,

2012 WL 6846401, at *3. This review, which is deferential to the Magistrate Judge’s work

when there is no objection, nonetheless provides some review in the interest of justice, and seems

more consistent with the intent of the waiver rule than no review at all or a full-fledged review.




       3
         The Court previously used as the standard for review when a party does not object to the
Magistrate Judge’s proposed findings and recommended disposition whether the recommendation
was “clearly erroneous, arbitrary, contrary to law, or an abuse of discretion,” thus omitting
“obviously” in front of contrary to law. Solomon v. Holder, CIV 12-1039 JB/LAM, 2013 WL
499300, at *4 (D.N.M. Jan. 31, 2013)(Browning J.)(adopting the recommendation to which there
was no objection, stating: “The Court determines that the PFRD is not clearly erroneous, arbitrary,
contrary to law, or an abuse of discretion, and accordingly adopts the recommendations therein”);
O’Neill v. Jaramillo, CIV 11-0858 JB/GBW, 2013 WL 499521 (D.N.M. Jan. 31,
2013)(Browning, J.)(“Having reviewed the PRFD under that standard, the Court cannot say that
the Magistrate Judge’s recommendation is clearly erroneous, arbitrary, contrary to law, or an abuse
of discretion. The Court thus adopts Judge Wormuth’s PFRD.”)(citing Workheiser v. City of
Clovis, 2012 WL 6846401, at *3); Galloway v. JP Morgan Chase & Co., CIV 12-0625 JB/RHS,
2013 WL 503744 (D.N.M. Jan. 31, 2013)(Browning, J.)(adopting the Magistrate Judge’s
recommendations upon determining that they were not “clearly contrary to law, or an abuse of
discretion.”). The Court does not believe that “contrary to law” accurately reflects the deferential
standard of review that the Court intends to use when there is no objection. Finding that a
Magistrate Judge’s recommendation is contrary to law would require the Court to analyze the
Magistrate Judge’s application of law to the facts or the Magistrate Judge’s delineation of the facts
-- in other words performing a de novo review, which is required when a party objects to the
recommendations only. The Court believes adding “obviously” better reflects that the Court is not
performing a de novo review of the Magistrate Judges’ recommendations. Going forward,
therefore, the Court will, as it has done for some time now, review Magistrate Judges’
recommendations to which there are no objections for whether the recommendations are clearly
erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.


                                                -6-
        Case 2:20-cv-01324-JB-GJF Document 38 Filed 06/09/21 Page 7 of 8




Accordingly, the Court considers this standard of review appropriate. See Thomas v. Arn,

474 U.S. at 151 (“There is nothing in those Reports, however, that demonstrates an intent to

require the district court to give any more consideration to the magistrate’s report than the court

considers appropriate.”). The Court, however, is reluctant to have no review at all if its name

is going to go at the bottom of the order adopting the Magistrate Judge’s PFRD.

                                            ANALYSIS

       The Court has reviewed carefully the PFRD and the Complaint for Violation of Civil

Rights; Title 42, Section 1983, filed December 7, 2020 (Doc. 1). The Court did not review the

PFRD de novo, because the parties have not objected to it, but rather reviewed the PFRD to

determine if it is clearly erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.

The Court determines that the PFRD is not clearly erroneous, arbitrary, obviously contrary to law,

or an abuse of discretion. Accordingly, the Court will adopt the PFRD.

       IT IS ORDERED that: (i) the Magistrate Judge’s Proposed Findings and Recommended

Disposition, filed May 5, 2021 (Doc. 30), is adopted; (ii) Defendants Luna County and Luna

County Sheriff’s Department are dismissed from this suit with prejudice; and (iii) Plaintiff

Raymond William Schmal, may, no later than thirty days from the entry of this order, amend his

Complaint for Violation of Civil Rights; Title 42, Section 1983, filed December 7, 2020 (Doc. 1),

to substitute the Board of County Commissioners for the Defendant Luna County.




                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




                                                -7-
       Case 2:20-cv-01324-JB-GJF Document 38 Filed 06/09/21 Page 8 of 8




Parties and counsel:

Raymond William Schmal
Midland, Texas

       Plaintiff pro se

Brandon Huss
David Anthony Roman
New Mexico Association of Counties
Albuquerque, New Mexico

      Attorney for Defendants Luna County, Luna County Sheriff’s Department, Michael
Brown, and Luis Molina

Kenneth Ferguson
Gordon Rees Scully Mansukhani, LLP
Austin, Texas

       Attorneys for Defendants Deming Animal Guardians, Tammy McCoy, and Mike Reitz

Dominic B. Romero
Donna L. Chapman
Chapman and Priest, P.C.
Albuquerque, New Mexico

       Attorneys for Defendant Sandy Foster and Luna County Animal Shelter




                                           -8-
